DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 Feb. 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 269-283, 286, and 288 are rejected under 35 U.S.C. 103 as being unpatentable over Bros et al. US 5,378,267 (hereafter Bros) and further in view of Frolov et al. US 2010/0314238 A1 (hereafter Frolov).

Regarding claim 269, Bros teaches a bubble column (10), comprising:
a first stage (lowest stage 12 in Fig 2) comprising a first stage inlet (inlet at 52) in fluid communication with a source of a gas (col 3 lines 31-34), and a first stage outlet (outlet of holes 20 which introduces the gas to the upper stage);
wherein:
the first stage contains:
a chamber (chamber of first stage 12) in fluid communication with the first stage inlet (where the vapor moves up from 52, passes through holes 20 in the first stage, through the liquid and chamber of the first stage, and then up through the holes 20 of the stage above) and the first stage outlet, the chamber having a height (height from floor 18 of the first stage to the bottom of floor 18 of the above stage) and a bottom surface (floor 18);
a liquid layer on the bottom surface of the chamber (col 2 lines 42-47, liquid shown in area 12b in Fig 3), and
a first weir (22) and a second weir (top portion of pipe 30 communicating between the bottom stage 12 and the area 36 in Fig 3), each positioned along the bottom surface of the chamber and each having a height that is less than the height of the chamber (where the heights of each are less than the liquid height), the first weir and the second weir arranged such that the liquid layer flows across the chamber from the first weir to the second weir (where Fig 3 shows the flow from the first to second weirs, col 2 lines 42-64).
Bros teaches where the first stage may be changed in size (col 3 lines 25-30, col 1 lines 20-22) and where the size/length of the first stage affects travel path of the water and the gas/liquid contact (col 1 line 68 – col 2 line 6). Bros teaches where the height of the liquid layer is determined by the predetermined height of the second weir (col 2 lines 56-59).
Bros does not teach:
where the bubble column is a bubble column condenser;
the gas comprising a condensable fluid in a vapor phase;
the liquid layer comprising an amount of the condensable fluid; and
the ratio of the height of the liquid layer within the §2143first stage to the length of the condenser is about 1.0 or lower during substantially continuous operation.
Frolov teaches where a bubble column can be used as both a condenser and stripper (¶52, “When the unit 2100 is operated as an evaporator”, “When the unit 2100 is operated as a condenser”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column of Bros (Fig 3) by incorporating the condenser function of Frolov (¶52) as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column of Bros (Fig 3) by incorporating the condenser function of Frolov (¶52) in order to condense a component from a gas (Frolov ¶5).
The modification would have resulted in the gas comprising a condensable fluid in a vapor phase (where a condenser condenses a fluid from the gas stream) and the liquid layer comprising an amount of the condensable fluid (where a condenser condenses the fluid into the liquid layer).
MPEP §2144.05 II A states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the column of Bros (Fig 3), such as to a length equal to or greater than the height of the liquid layer, in order to optimize the travel path of the water and the gas/liquid contact (col 1 line 68 – col 2 line 6) as a matter of obvious optimization (MPEP §2144.05 II A).
The modification would have resulted in the ratio of the height of the liquid layer within the first stage to the length of the condenser is about 1.0 or lower during substantially continuous operation.

Regarding claim 270, Bros in view of Frolov teaches all the limitations of claim 269. Bros further teaches a second stage (stage 12 above first stage 12) comprising a second stage inlet (inlet of plate 18) in fluid communication with the first stage outlet, wherein the first stage and the second stage each contain a liquid layer (as shown in Fig 3 with liquid layer of area 12b). 
Regarding where the liquid layers contain an amount of the condensable fluid; and wherein the ratio of the height of the liquid layer within each stage to the length of the condenser is about 1.0 or lower during substantially continuous operation, the limitation is taught in the combination of claim 269, where the stages 12 of Bros are identical so the modification of the first stage 12 would also be an obvious modification of the second stage 12.

Regarding claim 271, Bros in view of Frolov teaches all the limitations of claim 269. Bros further teaches where the first stage may be changed in size (col 3 lines 25-30, col 1 lines 20-22) and where the size/length of the first stage affects travel path of the water and the gas/liquid contact (col 1 line 68 – col 2 line 6). Bros teaches where the height of the liquid layer is determined by the predetermined height of the second weir (col 2 lines 56-59).
Bros does not teach wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.8 or lower during substantially continuous operation.
MPEP §2144.05 II A states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the column of Bros (Fig 3), such as to a length where the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.8 or lower during substantially continuous operation, in order to optimize the travel path of the water and the gas/liquid contact (col 1 line 68 – col 2 line 6) as a matter of obvious optimization (MPEP §2144.05 II A).
The modification would have resulted in the ratio of the height of the liquid layer within the first stage to the length of the condenser is about 0.8 or lower during substantially continuous operation.

Regarding claim 272, Bros in view of Frolov teaches all the limitations of claim 269. Bros further teaches where the first stage may be changed in size (col 3 lines 25-30, col 1 lines 20-22) and where the size/length of the first stage affects travel path of the water and the gas/liquid contact (col 1 line 68 – col 2 line 6). Bros teaches where the height of the liquid layer is determined by the predetermined height of the second weir (col 2 lines 56-59).
Bros does not teach wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.6 or lower during substantially continuous operation.
MPEP §2144.05 II A states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the column of Bros (Fig 3), such as to a length where the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.6 or lower during substantially continuous operation, in order to optimize the travel path of the water and the gas/liquid contact (col 1 line 68 – col 2 line 6) as a matter of obvious optimization (MPEP §2144.05 II A).
The modification would have resulted in the ratio of the height of the liquid layer within the first stage to the length of the condenser is about 0.6 or lower during substantially continuous operation.

Regarding claim 273, Bros in view of Frolov teaches all the limitations of claim 269. Bros further teaches where the first stage may be changed in size (col 3 lines 25-30, col 1 lines 20-22) and where the size/length of the first stage affects travel path of the water and the gas/liquid contact (col 1 line 68 – col 2 line 6). Bros teaches where the height of the liquid layer is determined by the predetermined height of the second weir (col 2 lines 56-59).
Bros does not teach wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.4 or lower during substantially continuous operation.
MPEP §2144.05 II A states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the column of Bros (Fig 3), such as to a length where the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.4 or lower during substantially continuous operation, in order to optimize the travel path of the water and the gas/liquid contact (col 1 line 68 – col 2 line 6) as a matter of obvious optimization (MPEP §2144.05 II A).
The modification would have resulted in the ratio of the height of the liquid layer within the first stage to the length of the condenser is about 0.4 or lower during substantially continuous operation.

Regarding claim 274, Bros in view of Frolov teaches all the limitations of claim 269. Bros further teaches where the first stage may be changed in size (col 3 lines 25-30, col 1 lines 20-22) and where the size/length of the first stage affects travel path of the water and the gas/liquid contact (col 1 line 68 – col 2 line 6). Bros teaches where the height of the liquid layer is determined by the predetermined height of the second weir (col 2 lines 56-59).
Bros does not teach wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.2 or lower during substantially continuous operation.
MPEP §2144.05 II A states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the column of Bros (Fig 3), such as to a length where the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.2 or lower during substantially continuous operation, in order to optimize the travel path of the water and the gas/liquid contact (col 1 line 68 – col 2 line 6) as a matter of obvious optimization (MPEP §2144.05 II A).
The modification would have resulted in the ratio of the height of the liquid layer within the first stage to the length of the condenser is about 0.2 or lower during substantially continuous operation.

Regarding claim 275, Bros in view of Frolov teaches all the limitations of claim 269. Bros further teaches where the first stage may be changed in size (col 3 lines 25-30, col 1 lines 20-22) and where the size/length of the first stage affects travel path of the water and the gas/liquid contact (col 1 line 68 – col 2 line 6). Bros teaches where the height of the liquid layer is determined by the predetermined height of the second weir (col 2 lines 56-59).
Bros does not teach wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.1 or lower during substantially continuous operation.
MPEP §2144.05 II A states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the column of Bros (Fig 3), such as to a length where the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.1 or lower during substantially continuous operation, in order to optimize the travel path of the water and the gas/liquid contact (col 1 line 68 – col 2 line 6) as a matter of obvious optimization (MPEP §2144.05 II A).
The modification would have resulted in the ratio of the height of the liquid layer within the first stage to the length of the condenser is about 0.1 or lower during substantially continuous operation.

Regarding claim 276, Bros in view of Frolov teaches all the limitations of claim 269. Bros further teaches where the first stage may be changed in size (col 3 lines 25-30, col 1 lines 20-22) and where the size/length of the first stage affects travel path of the water and the gas/liquid contact (col 1 line 68 – col 2 line 6). Bros teaches where the height of the liquid layer is determined by the predetermined height of the second weir (col 2 lines 56-59).
Bros does not teach wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.05 or lower during substantially continuous operation.
MPEP §2144.05 II A states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the column of Bros (Fig 3), such as to a length where the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.05 or lower during substantially continuous operation, in order to optimize the travel path of the water and the gas/liquid contact (col 1 line 68 – col 2 line 6) as a matter of obvious optimization (MPEP §2144.05 II A).
The modification would have resulted in the ratio of the height of the liquid layer within the first stage to the length of the condenser is about 0.05 or lower during substantially continuous operation.

Regarding claim 277, Bros in view of Frolov teaches all the limitations of claim 269. Bros further teaches wherein each stage comprises a bubble generator (18) comprising a sparger plate comprising a plurality of holes (col 2 lines 27-41).

Regarding claim 278, Bros in view of Frolov teaches all the limitations of claim 277. Bros further teaches wherein the plurality of holes have a diameter in the range of about ¼ in (6.4mm) to about ½ in (12.7mm).

Regarding claim 279, Bros in view of Frolov teaches all the limitations of claim 269. Bros further teaches wherein the stages are arranged vertically within the bubble condenser (as shown in the stacked configuration of Figs 1-3).

Regarding claim 280, Bros in view of Frolov teaches all the limitations of claim 269. 
Bros does not teach wherein the gas further comprises a non-condensable gas.
Frolov teaches where a bubble column can be used as both a condenser and stripper (¶52, “When the unit 2100 is operated as an evaporator”, “When the unit 2100 is operated as a condenser”) and where the gas further comprises a non-condensable gas (¶6, ¶23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column of Bros (Fig 3) by incorporating the condenser function (¶52) including the non-condensable gas (¶6, ¶23) of Frolov as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).

Regarding claim 281, Bros in view of Frolov teaches all the limitations of claim 269. 
Bros does not teach wherein the gas further comprises a non-condensable gas.
Frolov teaches where a bubble column can be used as both a condenser and stripper (¶52, “When the unit 2100 is operated as an evaporator”, “When the unit 2100 is operated as a condenser”) and where the gas further comprises air (¶23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column of Bros (Fig 3) by incorporating the condenser function (¶52) including the air (¶23) of Frolov as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).

Regarding claim 282, Bros in view of Frolov teaches all the limitations of claim 269. 
Bros does not teach wherein the gas further comprises a non-condensable gas.
Frolov teaches where a bubble column can be used as both a condenser and stripper (¶52, “When the unit 2100 is operated as an evaporator”, “When the unit 2100 is operated as a condenser”) and where the condensable fluid comprises water (¶23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column of Bros (Fig 3) by incorporating the condenser function (¶52) including the water (¶23) of Frolov as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).

Regarding claim 283, Bros in view of Frolov teaches all the limitations of claim 269. Bros further teaches wherein the bubble column condenser is configured to flow a liquid stream (liquid of area 12b) in a first direction (downward direction) and a gas stream (gas from inlet 52) in a second, opposing direction (upward direction).

Regarding claim 286, Bros in view of Frolov teaches all the limitations of claim 269. Bros further teaches wherein the first weir is adjacent to an area (26) of the bottom surface that receives a liquid stream (stream from pipe 30), and wherein the second weir is adjacent to an outlet (outlet into pipe 30 which goes into chamber 16).

Regarding claim 288, Bros in view of Frolov teaches all the limitations of claim 269. Bros further teaches wherein the chamber comprises a baffle (bottom of pipe 30) positioned to direct flow of the liquid layer along the bottom surface of the chamber.


Claims 284, 287, and 289 are rejected under 35 U.S.C. 103 as being unpatentable over Bros et al. US 5,378,267 (hereafter Bros) and further in view of Frolov et al. US 2010/0314238 A1 (hereafter Frolov) and Judat et al. US 4045190 (hereafter Judat).

Regarding claim 284, Bros teaches a bubble column (10), comprising:
a first stage (lowest stage 12 in Fig 2) comprising a first stage inlet (inlet at 52) in fluid communication with a source of a gas (col 3 lines 31-34) comprising a condensable fluid in a vapor phase, and a first stage outlet (outlet of holes 20 which introduces the gas to the upper stage);
wherein the first stage contains:
a chamber (chamber of first stage 12) in fluid communication with the first stage inlet (where the vapor moves up from 52, passes through holes 20 in the first stage, through the liquid and chamber of the first stage, and then up through the holes 20 of the stage above) and the first stage outlet, the chamber having a height (height from floor 18 of the first stage to the bottom of floor 18 of the above stage) and a bottom surface (floor 18);
a liquid layer on the bottom surface of the chamber (col 2 lines 42-47, liquid shown in area 12b in Fig 3); and
a first weir (22) and a second weir (top portion of pipe 30), each positioned along the bottom surface of the chamber and each having a height that is less than the height of the chamber (where the heights of each are less than the liquid height), the first weir and the second weir arranged such that the liquid layer flows across the chamber from the first weir to the second weir (where Fig 3 shows the flow from the first to second weirs, col 2 lines 42-64).
Bros teaches where the height of the liquid layer is determined by the predetermined height of the second weir (col 2 lines 56-59).
Bros does not teach:
the gas comprising a condensable fluid in a vapor phase;
the liquid layer comprising an amount of the condensable fluid;
the liquid layer having a height of less than about 0.1m during substantially continuous operation.
Frolov teaches where a bubble column can be used as both a condenser and stripper (¶52, “When the unit 2100 is operated as an evaporator”, “When the unit 2100 is operated as a condenser”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column of Bros (Fig 3) by incorporating the condenser function of Frolov (¶52) as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column of Bros (Fig 3) by incorporating the condenser function of Frolov (¶52) in order to condense a component from a gas (Frolov ¶5).
The modification would have resulted in the gas comprising a condensable fluid in a vapor phase (where a condenser condenses a fluid from the gas stream) and the liquid layer comprising an amount of the condensable fluid (where a condenser condenses the fluid into the liquid layer).
Judat teaches a bubble column (Fig 1) wherein the height of the liquid layer affects the hydrostatic pressure of stage (col 2 line 36 – col 3 line 12).
MPEP §2144.05 II A states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the liquid layer of Bros (Fig 3), such as to a height of less than about 0.1m during substantially continuous operation, in order to optimize the hydrostatic pressure (col 2 line 36 – col 3 line 12) as a matter of obvious optimization (MPEP §2144.05 II A).
The modification would have resulted in the liquid layer having a height of less than about 0.1m during substantially continuous operation.

Regarding claim 287, Bros in view of Frolov and Judat teaches all the limitations of claim 284. Bros further teaches wherein the first weir is adjacent to an area (26) of the bottom surface that receives a liquid stream (stream from pipe 30), and wherein the second weir is adjacent to an outlet (outlet into pipe 30 which goes into chamber 16).

Regarding claim 287, Bros in view of Frolov and Judat teaches all the limitations of claim 284. Bros further teaches wherein the chamber comprises a baffle (bottom of pipe 30) positioned to direct flow of the liquid layer along the bottom surface of the chamber.


Response to Arguments
The following is a response to Applicant’s arguments filed 25 Feb. 2022:

Applicant argues that the 112b rejection of claim 279 is overcome by amendment.
Examiner agrees and the rejection is withdrawn.

Applicant argues that the combination of Bros and Frolov found obvious in view of MPEP §2143 IA does not provide:
(1) a finding that the prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and 
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Examiner disagrees.
The finding that the prior art included each element claimed (i.e. the structure of the bubble column with the function of a bubble column evaporator of Bros and the knowledge that the structure of a bubble column condenser and a bubble column evaporator can be the same of Frolov) supports a finding that the prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
The finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately is supported by Frolov. Frolov teaches where both a bubble column condenser (as claimed) and a bubble column evaporator (as taught by Bros) can have the same structure.
The finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable are supported by Frolov teaching that the both a bubble column condenser (as claimed) and a bubble column evaporator (as taught by Bros) can have the same structure. Therefore, one of ordinary skill would have recognized that the results of using the Bros bubble column evaporator as a bubble column condenser would yield predicable results. 

Applicant argues that Frolov teaches different structures for the condenser versus the evaporator.
Examiner disagrees. 
The temperature gradients are a method of using the apparatus, and not a structural feature.
The other alleged structural differences are optional elements. As stated by Applicant, the evaporator “may” comprise additional elements and features and the mesh screens are “usable” with the condensers.

Applicant argue that “The Patent Office has not articulated any reason why a person of ordinary skill would have modified Bros's system, which is explicitly stated to be a stripper, to become a condenser, which involves a completely different unit operation in terms of input streams, liquid layer compositions, and thermal management.”
Examiner disagrees. The reason articulated by the Patent Office why a person of ordinary skill would have modified Bros's system to become a condenser is that Frolov teaches where the structure of an evaporator can be used as a condenser (¶52). Further, Frolov teaches where a condenser allows for condensation of a component of a gas (¶5).

Applicant argues that “Nor has the Patent Office articulated how the elements of the combination  the "condenser function" of Frolov and the air stripping column of Bros would both perform the same function as they do separately”.
Examiner disagrees. The Patent Office articulated that the structure of a bubble column condenser and a bubble column evaporator can have the same structure. Applicant has acknowledged the teaches of the same structure of the condenser and evaporator in that Frolov teaches certain features may or may not be different. Thus, the Patent Office has articulated how the elements of the Bros bubble column evaporator would perform the function of a bubble column condenser.

Applicant argues that “stripping contaminants from solutions is not part of the function of Frolov's system”.
Examiner disagrees. As taught in Frolov ¶5, moisture is stripped. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776